United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41508
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JESUS VICENTE ROBLES-CORDERO, also known as Alonso
Felix Campos,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:05-CR-398-ALL
                      --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Jesus Vicente Robles-Cordero appeals his guilty plea

conviction and sentence for being unlawfully present in the

United States after deportation following an aggravated felony

conviction.    He argues that the “felony” and “aggravated felony”

provisions of 8 U.S.C. § 1326(b)(1) and (2) are unconstitutional

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000), and

contends that his challenge is not barred by the appeal-waiver



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41508
                                -2-

provision in his plea agreement.   The Government seeks

enforcement of the waiver provision.

     We assume, arguendo only, that the waiver does not bar the

instant appeal.   Robles-Cordero’s constitutional challenge is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998).   Although Robles-Cordero contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez- Torres in light of

Apprendi, we have repeatedly rejected such arguments on the basis

that Almendarez-Torres remains binding.   See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S.

Ct. 298 (2005).   Robles-Cordero properly concedes that his

argument is foreclosed in light of Almendarez- Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     AFFIRMED.